 1
 2
                                                         JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   ALEXANDER JACOME,                 ) Case No. CV 18-5426-FMO (SP)
                                       )
12                       Petitioner,   )
                                       )
13                 v.                  )           JUDGMENT
                                       )
14   STIRLING PRICE,                   )
                                       )
15                       Respondent.   )
                                       )
16
17        Pursuant to the Memorandum and Order Granting Voluntary Dismissal,
18        IT IS HEREBY ADJUDGED that the Petition is denied and this action is
19 dismissed without prejudice.
20
21 Dated: April 18, 2019
22
                                        _____________/s/___________________
23
                                        HONORABLE FERNANDO M. OLGUIN
24                                      UNITED STATES DISTRICT JUDGE
25
26
27
28
